200 F.2d 198
George Earl TOOLSON, Appellant,v.NEW YORK YANKEES, Inc. et al., Appellees.
No. 13228.
United States Court of Appeals Ninth Circuit.
Dec. 12, 1952.

Harry W. T. Ross, Gene M. Harris and Howard C. Parke, Santa Barbara, Cal., for appellant.
Norman S. Sterry, Henry F. Prince, Frederic H. Sturdy and Gibson, Dunn & Crutcher, Los Angeles, Cal., for appellees.
Victor Ford Collins, Los Angeles, Cal., for appellee Hollywood Baseball Ass'n.
Before MATHEWS, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, Toolson v. New York Yankees, D.C.S.D. Cal., 101 F.Supp. 93, the order of the District Court is affirmed.